Detailed Action
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 17/061,249 (hereinafter also referred to as ‘249 or the instant application), filed October 1, 2020, which is a reissue application of U.S. Patent No. 10,175,061 (hereinafter also referred to as ‘061 or the original patent), issued January 8, 2019 on U.S. Non-Provisional Patent Application No. 15/038,716 (hereinafter also referred to as ‘716 or the parent application), entitled “METHOD AND APPARATUS TO MEASURE MOTION CHARACTERISTICS FOR BICYCLES AND ANY VEHICLES ON WHEELS”, filed November 21, 2014.1  The original ‘061 patent is a  371 of PCT/CA2014/000845 filed 11/21/2014, now WO2015/074140 published May 28, 2015, which  claims benefit to US Provisional Application No. 61/906,897, filed 11/21/2013. 

3. With regard to litigation involving ‘061, see Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘061 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.


5.  As of the date of this Office Action, the status of the claims is:
Claims 1-24 are pending.
Claims 1-24are examined.
Claims 1-24 are objected to and/or rejected as set forth infra.

Notice of Pre-AIA  or AIA  Status
6. Because the effective filing date of claims of the instant application is after March 16, 2013, see prior paragraph 2, the AIA  First Inventor to File (“AIA -FITF”) provisions apply thereto. See also paragraph 1, supra.

ADS
7.   The Application Data Sheet (ADS) is objected to because: in the Domestic Benefit/National Stage Information section on page 2, “reissued” should be --reissue--.  See the Reissue Application Filing Guide at: 
             https://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf 
for more information. 
Note any corrected ADS must identify the information being changed with underlining for insertions and strike-though or brackets for text removed as required by 37 CFR 1.76(c)(2).  See MPEP 2920.02 and Quick Start Guide for Corrected Web-based ADS at:

	Additionally, the corrected ADS should be filed with a request for a corrected filing receipt.  See MPEP 601.05(a) (II).

Reissue
Preliminary Amendment
8. The amendment filed October 1, 2020 does not comply with 37 CFR 1.173 (b)(1), i.e. Making amendments in a reissue application, Specification other than the claim, and (d), i.e. Changes shown by markings. Appropriate correction is required. See also MPEP § 1453(11).
	Specifically, the paragraph added to the specification is not underlined. Note examples of MPEP 1453, V.

Declaration

9. The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	First, the oath or declaration must properly identify at least one error under 35 U.S.C. 251 being relied upon as a basis for the reissue (37 CFR 1.175(a)). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. The difference between the new claims and the original claims must be pointed out. See MPEP § 1414. If the reissue is a broadening reissue, a claim that the application seeks to broaden must be identified. Note that the error that supports the reissue is not limited to an 
	The 10/01/2020 declaration sets forth “Claims 1, 12, and 19 of the issued patent include the element of ‘the wheel data including a rotational angle of the at least one wheel, a full revolution count of the at least one wheel, an angle of a revolution of the at least one wheel, a rotational direction of the revolution of the at least one wheel, and an angular acceleration of the at least one wheel’. Some of these elements are redundant and narrow claims 1, 12, and 19 to using five types of wheel data simultaneously. Applicant respectfully submits that construing claims 1, 12, and19 as being directed to using simultaneously five types of wheel data is less than the Applicant had the right to claim.” However if some “of these elements are redundant”, they do not “narrow claims 1, 12, and 19 to using five types of wheel data simultaneously”.  Furthermore, the claim language of the claims as now presented which differs from that of the original claims in order to correct such error is not specified.  Finally, if a broadening reissue, a claim that the application seeks to broaden must be identified.

Rejections under 35 U.S.C. 251
10. Claims 1-24 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
	The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

11.  Claims 1-24 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

Below are the pertinent Examiner’s findings of fact relevant to this rejection (Note also Claim Language Interpretation section infra):

The parent application ‘716 was filed with claims 1-32 on May 23, 2016.  Pursuant to a restriction requirement claims 1-23 were elected.  The elected claims were rejected under 35 USC 102 as anticipated by EP 1992389 on June 28, 2018. An interview was held on August 30, 2018 to discuss proposed claim language and Macintosh EP 1992389.   According to the Interview Summary for the August 30, 2018 which issued September 24, 2018:

Applicant replaced claim 1 with proposed limitations as attached to overcome current 102 rejection. No agreement was reached….

A second interview was held on September 19, 2018 to discuss proposed claim language2  and Macintosh EP 1992389.   According to the Interview Summary for the September 19, 2018 which issued September 28, 2018:   
Item(s) under 35 U.S.C. 102:
Applicant added new limitations to claim 1 to overcome current 102 rejection. Agreement was reached and Examiner suggested Applicant also need [sic] to delete the phrase "one or more" on line 19 of the proposed amended claim 1 in the attached. Applicant indicates that the phrase will be deleted and also a formal reply will be filed with newly proposed amendment to claim 1 and also other independent claims in the Application as shown in the attached [sic].….

A response was filed on September 27, 2018.  Claims in accordance with the interview, i.e. the proposed claims but without the “one or more” language, were filed September 27, 2018. Concurrent remarks by Applicant set forth:
During the interview on August 30, 2018, Examiner and Applicant’s representative discussed proposed amendments to the independent claims in view of the rejections under §101, §112, and §102. Examiner indicated that proposed  amendments would overcome rejection due to the §112 rejection. No agreement was reached with respect to the §101 and §102 rejections.

During the interview on September 19, 2018, Examiner and Applicant’s representative discussed proposed amendments to the independent claims in view 

…As indicated above, the agreement was reached during the telephonic conversation with the Examiner on September 19, 2018 that amending independent claims 1, 12, and 19 as  presented above would overcome the §102 rejection. Thus, Applicant respectfully requests withdrawal of the §102 rejection of independent claims 1, 12, and 19.

 A Notice of Allowance issued November 26, 2018.  The Reasons for Allowance set forth: 
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "a microcontroller configured to detect, during the rotational movement of the at least one wheel, changes in the raw wheel data; and [sic] and angular acceleration of the at least one wheel" in combination with other limitations in the claims as defined by Applicants.

Claims 2-11 depend from allowed claim 1 and therefore are also allowed.

Regarding claim 12, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "during the rotational movement of the at least one wheel, detecting, by a microcontroller, changes in the raw wheel data...and an angular acceleration of the at least one wheel" in combination with other limitations in the claims as defined by Applicants.

Claims 13-18 depend from allowed claim 12 and therefore are also allowed.

Regarding claim 19, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "a microcontroller configured to: detect, during the rotational movement of the at least one wheel, changes in the raw wheel data...and an angular acceleration of the at least one wheel" in combination with other limitations in the claims as defined by Applicants.

Claims 20-24 depend from allowed claim 19 and therefore are also allowed.

The patent issued 1/8/2019 with claims 1-24.



(1)    first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;

(2)    next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and

(3)    finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.” See MPEP §1412.020).

Regarding step 1, upon review of claims 1-24 of the present reissue application in comparison to claims 1-24 of the ‘061 patent, it is found that the 10/1/2020 amendment has broadened the claims by the omission of limitations, i.e. the requirement of each/all of the specific determined wheel data items set forth in the next to last paragraph of independent claims 1, 12 and 19, i.e. now only “at least one”3, as well as the claims that depend therefrom.  Thus, claims 1-24 herein are broader in at least these respects than the claims in the ‘061 patent.

Regarding step 2, it is found that such broadening aspects relate to subject matter surrendered during prosecution of the ‘716 application leading to the ‘061 patent. As noted above in the findings of fact, the ‘716 application was allowed after the inclusion of the feature of determining all wheel data items, i.e. removal of language “one or more”, 
MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 94 USPQ2d 1598 (Fed. Cir. 2010).”)

Regarding step 3, the Examiner does not find any materially narrowing aspects of the claims. Claims 1, 12, and 19 and those depending therefrom do not include/have eliminated the surrendered subject matter discussed in the previous two paragraphs. If a surrender-generating limitation has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See MPEP 1412.02 (I)(C).

Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See Id.



Objections
12.  The disclosure is objected to because of the following informalities: in col. 3, line 54, “stored” should be --store--.  
Appropriate correction is required.
 
13. The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: In Figure 3, numeral 38. 
Corrected drawing sheets in compliance with 37 CFR 1.173 and 1.84 are required in reply to the Office action to avoid abandonment of the application. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

14. Claims 10-11, and 17-24 are objected to because of the following informalities: Claim 10, line 2 is missing a word or words.  On line 4, “are” should be --is--.  In claim 11, line 3, “where” should be --wherein--.  On line 4, should “calibrated” be --calculated--? In claim 17, line 3, “are” should be --is--.  In claim 18, last line, should “calibrating: be --calculating--?  Claim 19, line 1 is missing a word or words.  On line 10, “at least one of” should be deleted.  On lines 16 and 24, after “a”, --first-- should be inserted. In claim 22,  line 4, “are” should be --is--.   Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP 2111. It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(11). Therefore, unless Applicant for patent has provided a lexicographic definition for the term, see MPEP §211l.0l(IV), or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15. Claims 11, 22, and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
On September 27, 2018 the claims which issued as claims 11, 22 and 19-24 in the original patent were presented.  As amended, claim 19 requires first and second sensors for wheel and frame data respectively, a microcontroller for determining wheel data and a transmitter for both  the wheel data and frame data.  Claim 20 depends from claim 19 and claims a second microcontroller and transmitter for the frame data. Claim 24 which depend from claim 20 claims the microcontrollers storing wheel and frame calibration data. Claims 11 and 23 describe a second sensor, which transmits through the same transmitter as the first sensor, storing frame calibration data. The remarks set forth “No new matter has been added by this Amendment. Support for the amendments can be found in at least FIG. 3, FIG. 6, FIG. 7, paragraphs [0029]-[0034], [0037], [0039]-[0040], [0044], and the rest of the Specification.  
However,  as described in Fig. 3 and col. 4, line 50-col. 5, line 40, frame data is not transmitted by both the transmitter as claimed in claim 19, last two lines, (e.g. 120 of either 32 or 34) and a second transmitter/second microcontroller combination as claimed in claim 20 (e.g. 
On September 28, 2018, claim 22 was amended to recite “determine, based on the changes in the raw wheel data, wheel data, wheel data”. As best understood4, the portions of the specification cited do not support such. 

16. Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a sensor system for use with a host device and vehicle (lines 1-2) yet claims a sensor of such sensor system associated with the vehicle system/at least one wheel (line 3).  Is claim 1 claiming a system, vehicle and device or only a system? This also applies to similar language of claim 19.   According to remarks, “an angle of revolution of the at least one wheel” on lines 12-13 of claim 1 is redundant, see “a rotational angle of the at least one wheel” on line 11. This also applies to similar language of claims 12 and 19, Claim 2 also recites the sensor system for use with a host device and vehicle (line 1) yet claims a sensor of such sensor system associated with the vehicle system/frame (line 3).  Is claim 2 claiming a system, vehicle and device or only a system?   Are the transmitter of claim 1 and the “communications system” of claim 3 one and the same? Claim 9 is unclear because it recites a sensor system for use with a host device and vehicle (line 1) yet claims a sensor system in which there is a host device (lines  recites the limitation "the … MCU" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17. Claims 1-3, 5, 9, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dorogusker et al (US Patent Application Publication 2010/0198453 (hereinafter also referred to as ‘453) as evidenced by Gropkop et al (US Patent Application Publication 2012/0182420 (hereinafter also referred to as ‘420).

See the entirety of ‘453.

Claim 1
 A sensor system for use with a host device and a vehicle comprising a frame and at least one wheel, the sensor system comprising:

See ‘453 at, e.g., Figs. 1-2, elements 100, 110 and paragraphs 31, 34, 36, and 50.


a first sensor associated with the at least one wheel of the vehicle, where the first sensor is configured to sense raw wheel data indicative of a rotational movement of the at least one wheel, the raw wheel data being sensed with respect to one of: a magnetic pole of the Earth or a magnet attached to the frame;



a microcontroller configured to
detect, during the rotational movement of the at least one wheel, changes in the raw wheel data; and
determine, based on the changes in the raw wheel data, wheel data, the wheel data including at least one of: a rotational angle of the at least one wheel, a full revolution count of the at least one wheel, an angle of a revolution of the at least one wheel, a rotational direction of the revolution of the at least one wheel, and an angular acceleration of the at least one wheel; and

See ‘453 at, e.g. Fig. 2, element 202 and paragraphs 345, 36-37, 54-56 and 99.

a transmitter configured to transmit the wheel data to the host device.

See ‘453 at, e.g., FIG. 2, element 212, paragraphs 47-50.

Claim 2
 A sensor system as recited in claim 1, further comprising a second sensor associated with the frame of the vehicle, where the second sensor:
senses frame data, the frame data including at least one of: a grade of an angle of travelling surface relative to horizon in per cent, a direction of gravity, a cadence, a lateral leaning angle, and a frequency of change for lateral leaning from left to right indicative of movement of the frame with respect to the direction of gravity; and
 

See ‘453, at, e.g., Fig. 1, element(s) 120, frame of 110 and paragraphs 22, 31, 51-52 and 54-55. It is noted that the terminology “associated” does not require a direct connection to the frame.
wherein the transmitter is further configured to transmit the frame data to the host device.


See ‘453 at, e.g., Fig. 2, element 212, paragraphs 47-50.

Claim 3
A sensor system as recited in claim 1, further comprising a communications system for wirelessly transmitting data between the host device and the first sensor and between the host device and the second sensor.

See ‘453 at, e.g., Fig. 2, element 212, paragraphs 47-50.

Claim 5
A sensor system as recited in claim 2, in which the second sensor comprises an accelerometer.

See discussion of claim 2, e.g. Fig. 1, element(s) 120, and paragraph 51.


Claim 9
 A sensor system as recited in claim 2, in which: 
the host device is configured to determine, based on the wheel data, at least one of a speed of the vehicle, a distance traveled by the vehicle, and a linear acceleration of the at least one wheel; and

As best understood6, see ‘453 at, e.g., paragraphs 50 and 97, 54-56, and 99.

the frame data further includes at least one of an angle of the frame with respect to horizontal and lateral motion of the frame.

See ‘453 at, e.g., paragraphs 51-52 and 54-56.

Claim 12
A sensing method for use with a host device and a vehicle comprising a frame and at least one wheel, the method comprising the steps of: 
associating a first sensor with the at least one wheel of the vehicle;
sensing, by the first sensor, raw wheel data indicative of a rotational movement of the at least one wheel, the raw data being sensed with respect to one of: a magnetic pole of the Earth or a magnet attached to the frame;
during the rotational movement of the at least one wheel, detecting, by a microcontroller, changes in the raw wheel data;
determining, by the microcontroller, based on the changes in the raw wheel data, wheel data, the wheel data including at least one of: a rotational angle of the at least one wheel, a full revolution count of the at least one wheel, an angle of a revolution of the at least one wheel, a direction of the revolution of the at least one wheel, and an angular acceleration of the at least one wheel; and
transmitting, by a transmitter, the wheel data to the host device.

See discussion of claim 1 above with respect to similar structure and function thereof and, e.g., title of ‘453.

Claim 13
A sensing method as recited in claim 12, further comprising the steps of:
associating a second sensor with the frame of the vehicle; and
sensing, by the second sensor, frame data indicative of a movement of the frame with respect to a direction of gravity; and
transmitting, by the transmitter, the frame data to the host device.

See discussion of claim 2 above with respect to similar structure and function thereof.

Claim 14
A sensing method as recited in claim 13, further comprising the steps of:
wirelessly transmitting the wheel data from the first sensor to the host device; and
wirelessly transmitting the frame data from the second sensor to the host device.

See discussion of claim 3 above with respect to similar structure and function thereof.

Claim 16
A sensing method as recited in claim 13, further comprising the steps of:
determining at least one of an angle of rotation of the at least one wheel, a rotational direction of the at least one wheel, speed of the vehicle, a distance traveled by the vehicle, and an acceleration of the at least one wheel based on the wheel data; and
determining at least one of an angle of the frame with respect to horizontal and lateral motion of the frame based on the frame data.

See discussion of claim 9 above with respect to similar structure and function thereof.
Claims 4, 6-8, 10, 15, 17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker et al (US  Patent Application Publication 2010/0198453 (hereinafter also referred to as ‘453), as evidenced by Gropkop et al (US Patent Application Publication 2012/0182420 (hereinafter also referred to as ‘420), in view of Coza (US Patent Application Publication 2014/0266160 (hereinafter also referred to as ‘160).
Claim 4
A sensor system as recited in claim 1, in which the first sensor comprises a magnetometer.
 
See the discussion of the first sensor of claim 1 above.  While ‘453 teaches a sensor for sensing raw data indicative of rotational movement which data is sensed with respect to a magnet attached to the frame, it does not teach using a magnetometer for sensing rotational movement raw data.  However, see, e.g., paragraphs 31 and 55-56 of ‘453, i.e. sensors can include any sensor, e.g. a magnetic sensor, for detecting any suitable metric related to the use of a bicycle.  See also ‘160 at, e.g., Figs. 3, 8A and 10-11, and paragraphs 80-83, 87-97, 102, 108, 144-146, 151-155 and 186-188 which teach a magnetic field sensor, i.e. magnetometer, for sensing spatial orientation/rotational movement of an object or portion thereof, e.g. a bicycle or portion. The sensor is used in combination other sensors, i.e. magnetic sensors, an accelerometer, a gyroscope, for measurement of metrics/parameters, i.e. wheel rotation count and rotation generally, related to the use of a bicycle. 
To employ a sensor, i.e. magnetometer, in addition to the other sensors, e.g. magnetic sensor, accelerometer and gyroscope, of ‘453 would be obvious to one of ordinary skill in the art in view of ‘016 for the predictable result of sensing/measuring data indicative metrics/parameters of a bicycle, i.e. a wheel, i.e. rotational movement/spatial orientation. 

Claim 6
A sensor system as recited in claim 2, in which:
the first sensor comprises a magnetometer; and
the second sensor comprises an accelerometer.


See discussion of the magnetometer claimed in claim 4 above and the accelerometer claimed in claim 5 above.

Claim 7

A sensor system as recited in claim 6, in which:
the first sensor senses the raw wheel data based on raw magnetic field data generated by the magnetometer; and
the second sensor senses the frame data based on raw acceleration data generated by the accelerometer.

See discussion of claim 6 above and paragraphs 54 and 56 of ‘453.


Claim 8

A sensor system as recited in claim 2, in which:
the first sensor comprises a magnetometer, and
the second sensor comprises an accelerometer, and a gyroscope.

See discussion of similarly claimed sensors in claim 6 above and, e.g., paragraph 52 of ‘453.


Claim 15

A sensing method as recited in claim 13, in which:
the step of sensing the wheel data comprises sensing the wheel data based on raw magnetic field data generated by a magnetometer; and
the step of sensing the frame data comprises sensing the frame data based on raw acceleration data generated by the accelerometer.


See discussion of claim 15 above with respect to similar structure and function thereof.



Claim 19

A sensor system for use with a host device a vehicle comprising a frame and at least one wheel, the sensor system comprising:
a first sensor associated with the at least one wheel of the vehicle, where the first sensor comprises a first magnetometer; and
a second sensor associated with the frame of the vehicle, where the second sensor comprises a second accelerometer and a second gyroscope;
wherein the first sensor is configured to sense raw wheel data indicative of a rotational movement of the at least one wheel, the raw data being sensed with respect to one of: a magnetic pole of the Earth or a magnet attached to the frame, the raw wheel data being sensed based on raw data generated by at least one of the first magnetometer;
wherein the second sensor is configured to sense frame data indicative of a movement of the frame with respect to a direction of gravity, the frame data being sensed based on raw data sensed by at least one of the second accelerometer and the second gyroscope;
a microcontroller configured to:
detect, during the rotational movement of the at least one wheel, changes in the raw wheel data; and 
determine, based on the changes in the raw wheel data, wheel data, the wheel data including at least one of: a rotational angle of the at least one wheel, a full revolution count of the at least one wheel, an angle of a revolution of the at least one wheel, a direction of the revolution of the at least one wheel, and an angular acceleration of the at least one wheel; and
a transmitter configured to transmit the wheel data and the frame data to the host device.

As best understood7, see the discussion of similarly claimed structure in claims 1-2, and 8 above.

Claim 20
A sensor system as recited in claim 19, wherein the second sensor further comprises:
a second microcontroller for generating the frame data based on the raw data generated by at least one of the second accelerometer and the second gyroscope, and
a second transmitter for transmitting the frame data to the host device.


As best understood8, see the discussion of the microcontroller and transmitter of claim 19 above.

Claim 21
A sensor system as recited in claim 19, in which:
the wheel data further includes at least one of a rotational direction of the at least one wheel, a speed of the vehicle, a distance traveled by the vehicle, and a linear acceleration of the at least one wheel; and
the frame data further includes at least one of an angle of the frame with respect to horizontal and lateral motion of the frame.


See discussion of similar limitations of claim 9 above.


Claim 10

A sensor system as recited in claim 1, wherein: 
the microcontroller configured to: 
store calibration data indicative of the rotational movement of the at least one wheel, wherein the calibration data are generated from raw wheel data generated during rotation of the at least one wheel at a substantially even rate of the rotation; and 
determine, based on the raw wheel data and the calibration data, the wheel data.
                                                              

See the discussion of microcontroller of claim 1 above, e.g., paragraphs 31, 36-39 and 52-56 of ‘453.  While ‘453 teaches generating/storing/processing wheel data associated with/indicative of rotational movement of at least one wheel and the desire for an accurate perspective of riding characteristics, it does not teach storing generated wheel rotational movement calibration data, storing such data and using such to calculate/determine wheel data.  See however ‘160 at, e.g., paragraphs 96-97, 108, 157, 161-162, 169-170, 174 which teach generating data from sensors associated with an object, i.e. bicycle, during a calibration state/calibration conditions, i.e. different speeds/constant acceleration, storing such data and using such data to calculate/correct  activity generated data to improve accuracy of such activity generated data.    
To employ calibration data generating, storing and calculating with the sensors of ‘453, e.g. magnetic switch/wheel revolution sensor, would be obvious to one of ordinary skill in the art 


Claim 17

A sensing method as recited in claim 12, further comprising:
storing, by the microcontroller, calibration data indicative of the rotational movement of the at least one wheel, wherein the calibration data are generated from raw wheel data generated during rotation of the at least one wheel at a substantially even rate of the rotation; and
determining, by the microcontroller, based on the raw wheel data and the calibration data, the wheel data.

See discussion of claim 10 above with respect to similar structure and function thereof.


Claim 22

A sensor system as recited in claim 19, wherein 
the microcontroller configured to:
store calibration data indicative of the rotational movement of the at least one wheel, wherein the calibration data are generated from raw wheel data generated during rotation of the at least one wheel at a substantially even rate of the rotation; and
determine, based on the changes in the raw wheel data, wheel data, the wheel data.

As best understood9, see discussion of the similarly claimed microcontroller in claim 10 above.


17.  Claims 11, 18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dorogusker et al (US Patent Application Publication 2010/0198453 (hereinafter also referred to as ‘453), as evidenced by Gropkop et al (US Patent Application Publication 2012/0182420 (hereinafter also referred to as ‘420), Coza (US Patent Application Publication 2014/0266160 (hereinafter also referred to as ‘160) and Ghisianzoni (EP 1213561(hereinafter also referred to as ‘561)).


Claim 11

A sensor system as recited in claim 2, in which 
the second sensor stores frame calibration data generated from the frame data associated with two angular positions of the frame with respect to the direction of gravity, 
where the frame data is calibrated using the frame calibration data.

See the discussion of the second sensor of claim above 2, e.g., paragraphs 31, 36-39 and 52-56 of ‘453.  While ‘453 teaches generating/storing/processing frame data associated with/indicative of angular positions of the frame with respect to the direction of gravity and the desire for an accurate perspective of riding characteristics, it does not teach storing generated frame angular position calibration data, storing such data and using such to calculate/determine wheel data.  See however ‘160 at, e.g., paragraphs 89, 96-97, 108, 151-153, 157, 161-162, 170-172, 174 and188 and ‘561 at, e.g. col. 2, last line-col. 3, line 16  which teach generating data from sensors associated with an object, i.e. bicycle, during a calibration state/calibration conditions, i.e. two angular positions of the frame with respect to the direction of gravity, storing such data and using such data to calculate/correct  activity generated data to improve accuracy of such activity generated data.    
To employ calibration data generating, storing and calculating with the sensors of ‘453, e.g. accelerometer/frame angular position, would be obvious to one of ordinary skill in the art in view of ‘016 for the predictable result of improving the accuracy of the sensed riding activity generated data and thereby, the perspective of the riding characteristics derived therefrom.


Claim 18

A sensing method as recited in claim 13, further comprising the steps of:
generating frame calibration data from the frame data associated with two angular positions of the frame with respect to the direction of gravity; and
calibrating the frame data based on the frame calibration data.

See discussion of claim 11 above with respect to similar structure and function thereof.


Claim 23

A sensor system as recited in claim 19, in which 
the second sensor stores frame calibration data generated from the frame data associated with two angular positions of the frame with respect to the direction of gravity, 
where the frame data is calibrated using the frame calibration data.

See discussion of similar structure and function in claim 11 above.


Claim 24

A sensor system as recited in claim 20, in which:
the first MCU stores wheel calibration data generated from raw wheel data generated during free rotation of the at least one wheel, 
where the wheel data is calibrated using the wheel calibration data; and
the second MCU stores frame calibration data generated from raw frame data associated with two angular positions of the frame with respect to the direction of gravity,
where the frame data is calibrated using the frame calibration data.

As best understood10, see discussion of similarly claimed wheel calibration data and frame calibration data in claims 10 and 11 above.

Conclusion

Prior Art


Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,594,850 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Inquiries:

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the patent was extended or adjusted by 303 days.  
        2 A sensor system for use with a host device and a vehicle comprising a frame and at least one wheel, the sensor system comprising:
        	a first sensor associated with the at least one wheel of the vehicle, where the first sensor is configured to sense raw data indicative of a rotational movement of the at least one wheel, the raw data being sensed with respect to one of: a magnetic pole of the Earth or a magnet attached to the frame:
        	a microcontroller configured to:
        	store calibration data indicative of the rotational movement of the at least one wheel; and
        	determine, based on the raw wheel data and the calibration data, wheel data, the wheel data including one or more of: a rotational angle of the at least one wheel, a full revolution count of the at least one wheel, an angle of a revolution of the at least one wheel, a direction of the revolution of the at least one wheel, and an angular acceleration of the at least one wheel: and
        	a transmitter configured to transmit the wheel data to the host device. (Emphasis added)
        
        Note originally filed, i.e. from PCT, claims 8, 14 and 19 of ‘716.
        3 Or in other words, “one or more”.
        4 See paragraph 16 below.
        5 See ‘420 at, e.g., paragraph 17 which evidences smart phones, i.e. iPhones, include microprocessors, i.e. microcontrollers.  
        6 See paragraph 16 above.
        7 See paragraph 15 above.
        8 See paragraph 15 above.
        9 See paragraphs 15-16 above. 
        10 See paragraphs 15-16 above.